            Case 1:21-cv-05266-LTS Document 4 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LEE,

                                  Plaintiff,

                      -against-
                                                                 21-CV-5266 (LTS)
MATTHEW F. COOPER, A Justice for the New
                                                                CIVIL JUDGMENT
York Supreme Court of the State of New York, in
his individual and personal capacity as well as a
State Actor for the State of New York,

                                  Defendant.

         Pursuant to the order issued August 23, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 23, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
